UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
BATOOL SADEGHZADEH,                       )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                              Case No. 17-cv-01032 (APM)
                                          )
UNITED STATES CITIZENSHIP &               )
IMMIGRATION SERVICES, et al.,             )
                                          )
      Defendants.                         )
_________________________________________ )

                                        MEMORANDUM OPINION

I.       INTRODUCTION

         Plaintiff Batool Sadeghzadeh, an Iranian national, appeals from the denial of her immigrant

investor visa application by Defendant United States Citizenship and Immigration Services

(“Defendant” or “USCIS”). 1 Plaintiff contends that she submitted ample evidence to show that

she qualifies for such a visa based on her investment in a new commercial enterprise in the United

States. Finding no violation in USCIS’s decision, the court grants Defendant’s Cross-Motion for

Summary Judgment and denies Plaintiff’s Motion for Summary Judgment.




1
  Plaintiff sued the USCIS and three officials in the Department of Homeland Security in their official capacities. See
Second Am. Compl., ECF No. 10 ¶¶ 9–11. For ease of reference, the court refers collectively to the four defendants
in the singular as “Defendant.”
II.      BACKGROUND

         A.       Factual Background

                  1.       The Initial Denial of Plaintiff’s EB-5 Application

         Foreign nationals who invest a substantial amount of capital in the United States, upon

meeting certain qualifications, may receive a priority visa known as an “EB-5” or “immigrant

investor” visa. See 8 U.S.C. § 1153(b)(5). The EB-5 program requires that an applicant invest at

least $500,000 in a new or troubled commercial enterprise, see id. § 1153(b)(5)(A)(i), (C); 8 C.F.R.

§ 204.6(f)–(g), (j), and that the investment create at least ten jobs for U.S. workers, see 8 U.S.C.

§ 1153(b)(5)(A)(ii). Applicants must complete the appropriate application, a Form I-526, and

provide documentation establishing their eligibility for the EB-5 visa, including the source of the

invested funds. See 8 C.F.R. § 204.6(a), (j). As one would expect, funds acquired through unlawful

means cannot be put towards securing an EB-5 visa. See id. § 204.6(j) (providing that the applicant

must have “invested, or [be] actively in the process of investing lawfully obtained capital”).

         Plaintiff Batool Sadeghzadeh, an Iranian national, seeks an EB-5 visa. On January 24,

2014, she submitted her Form I-526, claiming eligibility based on her investment of $500,000 2 in

a real estate development in Seattle, Washington, known as the “255 South Kin[g] Street Limited

Partnership” in August 2013. 3 See Administrative R., ECF No. 23 [hereinafter AR], at 1–7, 978.

Plaintiff represented that she financed her investment through the sale of gold coins, rental income

from an apartment that she owned with her husband in Iran, and her husband’s income. See AR 8.


2
 The memorandum accompanying Plaintiff’s Form I-526 noted that Plaintiff had transferred $539,000 as part of her
participation in the 255 King Street Limited Partnership, but that only $500,000 “is considered equity capital” because
$39,000 of her money went toward the Partnership’s “syndication fee.” See Administrative R., ECF No. 23, at 7–8.
3
  The 255 South King Street Limited Partnership is associated with American Life, Inc., which is a “regional center”
under the immigrant investor program. See AR 7. Under the immigrant investor visa program, individuals can invest
in a new commercial enterprise or a regional center. See AR 977. “Regional centers” are business entities designated
by USCIS as promoting economic growth that are permitted to pool investor funds. See 8 C.F.R. § 204.6(j)(4)(iii),
(m).

                                                          2
Among the records submitted with her application was a “Selling Invoice” dated August 12, 2013,

which documented the sale of the gold coins. See AR 8; see also AR 73 (“Selling Invoice”). The

Selling Invoice indicated that Plaintiff had sold “1000 gold coins-2007,” at the price of

“1,100,000/- Toomans” each, for a total sale of “1,100,000,000/- Toomans.” AR 73. Toomans,

or “tomans,” are a form of Iranian currency. The bottom of the Selling Invoice, however, stated

that the total sale was for “1,100,000,000/- (one billion and one hundred million rials)”—a

different unit of Iranian currency. AR 73 (emphasis added).

           Plaintiff represented that she “completed” the investment in the King Street Partnership

“by sending the funds via wire transfer.” AR 7. But as Plaintiff acknowledged, she did not directly

wire the money from her bank to the development; rather, the funds were wired from entities in

Dubai. See AR 7, 59–62. To verify that the wired funds were indeed hers, Plaintiff included with

her application two letters confirming transfers “on behalf of Ms. Batool Sadeghzadeh” to

“American Life INC,” see AR 59–62, an entity associated with the King Street Partnership. The

first letter, dated August 26, 2013, was from “RFH General Trading LLC” 4 and reported the

transfer of “500,000 USD.” See AR 59. Affixed to that letter was a stamp identifying as a mailing

address a P.O. Box in Dubai, United Arab Emirates. See AR 59–60. A different P.O. Box

appeared on the letterhead itself, however. AR 59–60. Additionally, in lieu of a name, the first

letter closed with: “Sincerely yours, Authorized Signatory.” AR 59–60. The second letter was

from “Gloria Amy General Trading LLC” and bore the same P.O. Box number stamped on RFH

General Trading’s letter. AR 61. This letter, which also closed with “Authorized Signatory,”

represented that Gloria Trading had transferred “39,060 USD” to the bank account of “American

Life INC” on behalf of Plaintiff. AR 61.



4
    The letterhead spelled the entity’s name: “RFH General Tarding LLC.” AR 59–60.

                                                        3
        Defendant formally requested additional information from Plaintiff on July 28, 2016. See

AR 775–81 (“Request for Evidence”). As relevant here, Defendant asked for information that would

“verify the lawful path of the capital investment,” including records showing “the path of the invested

funds from Petitioner into the [development].” AR 778 (emphasis added). The request stated that

Plaintiff’s submission, thus far, was inadequate because it lacked “explanation or supporting

documentation . . . to show Petitioner transferred funds from her personal banking account(s) to RFH

General T[ra]ding . . . or Gloria Amy General Trading.” AR 779. Defendant also asked for the

foreign-language versions of certain records that were in English, in accordance with a regulation

requiring the submission of original foreign language documents and translations. See AR 779–80.

Plaintiff responded to the inquiry with additional evidence, including an affidavit and a letter from

her attorney. See Pl.’s Mot. for Summ. J., ECF No. 17 [hereinafter Pl.’s Mot.], at 2; AR 917–18

(listing Plaintiff’s additional evidence).

        Defendant, acting through the office of its Immigrant Investor Program, nonetheless denied

Plaintiff’s application on December 8, 2016. See AR 914–21. The decision identified numerous

deficiencies in Plaintiff’s application. First, it concluded that Plaintiff had not demonstrated that

she had invested the necessary amount of capital, because she had not provided sufficient

documentation showing how she had transferred her money to the investment. See AR 917–18.

Although Plaintiff had provided a wire transfer record from RFH General Trading, Defendant

stated this record was “insufficient to demonstrate by a preponderance of evidence that Petitioner

invested $500,000” in the commercial development. AR 918. The decision also identified

“inconsistent and contradictory information” regarding the two wiring companies in Dubai, and

rejected Plaintiff’s affidavit as resolving Defendant’s questions on this point, because there was

no “independent objective evidence” to support her representations. See AR 918–19. Second,



                                                  4
Defendant concluded that Plaintiff had not sufficiently demonstrated that the source of her funds

was lawful, in part because of conflicting representations as to the date on which the sale of the

gold coins occurred. See AR 920. In an affidavit, Plaintiff had indicated that the sale took place

on “August 7, 2016,” yet the invoice that she supplied—which Plaintiff stated was prepared days

after the sale—was dated “12 Aug 2013.” Id. The denial also concluded that Plaintiff had not

provided the original, foreign-language versions of certain documents. AR 918, 920.

               2.      The Administrative Appeals Office’s Denial of Plaintiff’s EB-5 Application

       Plaintiff voluntarily appealed her decision to Defendant’s Administrative Appeals Office

(“AAO”), but fared no better in this second review. See AR 977. The AAO denied her appeal in

a decision dated July 18, 2017. See AR 977–80. As relevant here, the AAO agreed with Plaintiff

on two points: (1) that certain documents in English that she had submitted were original

documents and therefore foreign-language originals were not required, and (2) that she had

“resolved” the discrepancy as to the date of the sale of the gold coins, which took place on August

7, 2013. See AR 978–79. The AAO nevertheless denied Plaintiff’s appeal because: (1) Plaintiff

had failed to “document[ ] the complete path of funds” as required by In re Izummi, 22 I. & N.

Dec. 169 (BIA 1998); and (2) the invoice for the gold coins contained an “inconsistency” regarding

“the amount the [Plaintiff] received for the sale of the coins.” AR 979.

       As to the first reason, the AAO found that the records supplied did not trace Plaintiff’s funds

from her bank account in Iran to the limited liability companies in Dubai, nor did it explain those

companies’ “ownership and lawful business activities.” AR 980. In addition, the AAO noted that a

wire transfer record that Plaintiff represented as a document showing the movement of her funds

stated that the transaction was for “BUYING GOODS.” AR 980; see also AR 899–900. The AAO

acknowledged Plaintiff’s explanation regarding the difficulties attendant to providing the requested



                                                 5
documentation, namely, that it was not possible to directly wire funds from Iran to the United States

in 2013, and that the person Plaintiff had used to conduct the transfer refused to provide a written

statement explaining how the money was moved to Dubai. AR 980. Yet, the AAO determined that

the submitted documentation remained insufficient, stating that “it remains [Plaintiff’s] burden to

trace the entire path of funds back to a lawful source.” AR 980.

       The AAO’s second basis for the denial centered on the invoice Plaintiff supplied for the

sale of the gold coins. The AAO took issue with an “inconsistency” regarding the amount Plaintiff

received from selling her coins: The invoice listed the purchase price as both 1.1 billion tomans

and 1.1 billion rials. See AR 979. Because one toman equals 10 rials, and given the uncertainty

over the currency used to conduct the sale, the AAO concluded that this discrepancy meant that

Plaintiff “ha[d] not . . . sufficiently demonstrated that the sale had financed her investment.”

AR 979.

       B.      Procedural Background

       Plaintiff filed suit in this court on May 30, 2017, see generally Compl., ECF No. 1, and

amended her complaint on August 4, 2017, and August 15, 2017, see generally First Am. Compl.,

ECF No. 8; Second Am. Compl., ECF No. 10. In her Second Amended Complaint, she alleges

that Defendant’s denial of her EB-5 visa application was arbitrary and capricious and in excess of

its statutory authority, in violation of the Administrative Procedure Act (“APA”), 5 U.S.C. § 701

et seq. See generally Second Am. Compl. Both parties moved for summary judgment based on

the administrative record. See generally Pl.’s Mot.; Def.’s Cross-Mot. for Summ. J., ECF No. 18

[hereinafter Def.’s Mot.]. Those motions are now ripe.




                                                 6
III.   LEGAL STANDARD

       Ordinarily, motions for summary judgment are reviewed under the standard set forth in

Federal Rule of Civil Procedure 56, which requires a court to grant the motion when the pleadings

and evidence demonstrate that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). But “when a party seeks review

of agency action under the APA, the district judge sits as an appellate tribunal,” and “[t]he entire

case on review is a question of law.” Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083

(D.C. Cir. 2001) (internal quotation marks omitted). Accordingly, the standard in Rule 56 “does

not apply because of the limited role of a court in reviewing the administrative record.” Doe v.

U.S. Citizenship & Immigration Servs., 239 F. Supp. 3d 297, 305 (D.D.C. 2017). Summary

judgment is “the mechanism for deciding whether as a matter of law the agency action is supported

by the administrative record and is otherwise consistent with the APA standard of review.”

Se. Conference v. Vilsack, 684 F. Supp. 2d 135, 142 (D.D.C. 2010).

       The APA requires courts to “hold unlawful and set aside agency action, findings, and

conclusions” that are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with the law.” 5 U.S.C. § 706(2)(A). “This is a ‘narrow’ standard of review as courts defer to the

agency’s expertise.” Ctr. for Food Safety v. Salazar, 898 F. Supp. 2d 130, 138 (D.D.C. 2012)

(quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

(1983)). But even under this standard, an agency is required to “examine the relevant data and

articulate a satisfactory explanation for its action including a rational connection between the facts

found and the choice made.” State Farm, 463 U.S. at 43 (internal quotation marks omitted).




                                                  7
IV.    DISCUSSION

       Plaintiff challenges both bases for the AAO’s denial of her application. First, she argues

that she sufficiently demonstrated the path of her investment funds. Second, she contends that the

AAO’s factual finding that the Selling Invoice contained an inconsistency about the gold coins’

sale price was arbitrary and capricious, because Plaintiff submitted evidence that the AAO ignored.

       So long as the court is satisfied that one of the AAO’s reasons for denying Plaintiff’s

application is a sufficient and independent basis for its decision, this court must affirm. The APA

requires courts reviewing the agency record to take “due account . . . of the rule of prejudicial

error.” 5 U.S.C. § 706. Therefore, “a reviewing court will uphold an agency action resting on

several independent grounds if any of those grounds validly supports the result.” Pierce v. SEC,

786 F.3d 1027, 1034 (D.C. Cir. 2015) (citing Carnegie Nat’l Gas Co. v. FERC, 968 F.2d 1291,

1294 (D.C. Cir. 1992)). In this case, the AAO’s decision makes clear that it dismissed Plaintiff’s

appeal for two independent reasons: the failure to “document[ ] the complete path of funds” (i.e.,

the traceability of funds issue) and the failure to “provide[ ] consistent evidence regarding a major

source of her investment capital” (i.e., the currency issue). AR 980. Therefore, Plaintiff must

establish that both of the AAO’s bases for denial were arbitrary and capricious in order to prevail

on her motion for summary judgment.

       A.      Path of Funds

       The court’s analysis begins with the AAO’s conclusion regarding the path of funds.

Plaintiff contends that she only needed to show that it was “more likely than not” that the funds

that she used for her investment came from a lawful source, and that by insisting that she provide

documentation about the way in which the funds reached the Dubai entities and additional

information about those entities, the AAO improperly elevated the burden of proof. See Pl.’s



                                                 8
Reply, ECF No. 24, at 8; see also Pl.’s Mot. at 7–8. This argument fails because the AAO did no

such thing.

         The AAO’s decision correctly states that, under governing regulations and precedent, an

applicant must document the complete path of her investment funds. See AR 977–79 (citing

8 C.F.R. § 204.6(j)(3); Izummi, 22 I&N Dec. at 195). Plaintiff does not dispute that legal

requirement. Nor does she contest that her application did not fully trace the invested funds. In

particular, no record showed how the funds made their way from her bank account in Iran to the

wiring companies in Dubai. The AAO was well within its discretion to demand evidence to fill

that evidentiary gap. See Izummi, 22 I&N at 195 (“As the petitioner has not documented the path

of the funds, such as by wire-transfer records, the petitioner has failed to meet his burden of

establishing that the initial $120,000 were his own funds.”). 5 Plaintiff has not cited any judicial

or administrative case to the contrary. Therefore, the court finds no basis to believe that Defendant

applied an artificially high evidentiary standard.

         Plaintiff’s second challenge to the AAO’s path-of-funds conclusion fares no better. The

AAO rejected as insufficient Plaintiff’s attestation that she used “a person who had connections to

wiring companies outside of Iran (in this case the UAE)” to move the funds, because such statement

constituted an “unsupported affirmation” concerning an “unidentified person.” AR 980. Plaintiff

contends that the AAO’s failure to accept her statement was arbitrary and capricious, because the

AAO did not expressly find her to lack credibility and, in fact, credited other portions of her

statement, such as the date of the coin sale. Pl.’s Mot. at 9. But in making this argument, Plaintiff



5
  Plaintiff seeks to distinguish Izummi as a case in which the petitioner failed to identify the source of the invested
funds, whereas Plaintiff’s source of funds is fully documented. Pl.’s Mot. at 11–12. Plaintiff is correct that Izummi
primarily concerned unsettled questions about how the petitioner had obtained the invested funds in the first place.
See Izummi, 22 I&N at 195. But that factual difference is not material. The lack of evidence here as to how Plaintiff
transferred monies from her bank account to the Dubai entities raises the legitimate question whether the actual funds
that entered the United States came from Plaintiff, or from some other source.

                                                          9
is asking the court to reweigh the factual evidence she presented to the agency. This the court cannot

do. See United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Servs. Workers Int’l

Union, AFL-CIO-CLC v. Pension Ben. Guar. Corp., 707 F.3d 319, 325 (D.C. Cir. 2013) (“[I]n

judicial review of agency action, weighing the evidence is not the court’s function.”). To the extent

Plaintiff contends that the AAO’s decision rested on an unexplained rejection of her statement,

Plaintiff is mistaken. “[A]n agency is generally under at least a minimal obligation to provide

adequate reasons why it has rejected uncontradicted evidence.” Soltane v. U.S. Dep’t of Justice, 381

F.3d 143, 151 (3d Cir. 2004). The agency fulfilled its obligation here. The AAO’s decision makes

clear that Defendant considered all of Plaintiff’s evidence, but concluded that, having failed to

provide any corroborating proof of the movement of funds to Dubai or information concerning the

identities of the wiring companies, Plaintiff had not met her evidentiary burden. Put another way,

its decision did not rest on a rejection of Plaintiff’s statement; it relied on the absence of evidence.

Thus, Defendant’s denial of Plaintiff’s visa application for failure to trace her investment funds was

not arbitrary and capricious.

        B.      Currency Issue

        Plaintiff’s challenge to the other, independent basis for the AAO’s denial of her appeal—

the discrepancy regarding the total value of gold coins transaction—provides an alternative basis

for granting summary judgment to Defendant. As to this issue, Plaintiff contends that denying her

visa application because she had not explained the inconsistency in the sale price of her gold coins

was arbitrary and capricious because: (1) Defendant raised the issue for the first time in the AAO’s

decision, and (2) the record “can only lead to one reasonable explanation that the amount was

actually in Toomans and not Rials.” Pl.’s Mot. at 9–10. But, again, these arguments fail.




                                                  10
         While Plaintiff understandably is surprised that Defendant did not previously raise the unit-

of-currency issue earlier, its decision to do so in the AAO’s final determination was not arbitrary

and capricious. The AAO “exercises de novo review of all issues of fact, law, policy, and

discretion.”      U.S. Citizenship & Immigration Services, AAO Practice Manual § 3.4,

https://www.uscis.gov/about-us/directorates-and-program-offices/administrative-appeals-office-

aao/practice-manual/chapter-3-appeals (last updated Apr. 18, 2018); see also Soltane, 381 F.3d at

145–46 (noting that the AAO reviewed record of a visa applicant de novo). This standard of

review “means that, on appeal, the AAO looks at the record anew and its decision may address

new issues that were not raised or resolved in the prior decision.” AAO Practice Manual § 3.5;

accord Taco Especial v. Napolitano, 696 F. Supp. 2d 873, 879 (E.D. Mich. 2010). That is precisely

what the AAO did here. Moreover, because the currency inconsistency was contained in a record

submitted by Plaintiff—the Selling Invoice—agency regulations did not obligate Defendant to

give Plaintiff an opportunity to respond. See 8 C.F.R. § 103.2(b)(16)(i) (requiring the agency give

an applicant an opportunity to rebut information that is “derogatory” and “unknown to . . . [the]

applicant”). Therefore, although Plaintiff ideally would have been given the opportunity to address

the discrepancy in the invoice, it was not arbitrary and capricious for the AAO not to do so. 6

         That leaves Plaintiff’s disagreement with Defendant’s finding that she failed to establish

the purchase price of the gold coins. In arguing that Defendant should have drawn a different

conclusion, Plaintiff again is asking the court to reweigh the evidence. As explained above, the

court cannot reweigh the facts or otherwise “substitute its judgment for that of the agency.” State

Farm, 463 U.S. at 43. Therefore, the court denies Plaintiff’s Motion as to this ground as well.


6
  For the same reasons, the AAO’s questioning of the “buying goods” notation in the wire transfer document was not
improper. See Pl.’s Mot. At 2–3. True, the initial decision only referenced the “buying goods” notation on the wire
transfer papers, see AR 931, and did not specify that designation as a reason for denying Plaintiff’s application. But
under the agency’s de novo review, the AAO was permitted to consider that discrepancy anew.

                                                         11
V.    CONCLUSION

      For the foregoing reasons, the court denies Plaintiff’s Motion for Summary Judgment, ECF

No. 17, and grants Defendant’s Cross-Motion for Summary Judgment, ECF No. 18. A separate

Order accompanies this Memorandum Opinion.




Dated: August 20, 2018                            Amit P Mehta
                                                  United States District Judge




                                             12